The opinion of the court was delivered by
Bennett, J.
It is urged in the argument that the plain*485tiff is not entitled to recover on his note, inasmuch as it is without consideration, and was also obtained through fraud. We will proceed to examine each of these objections.
The horses had been attached by the present plaintiff as the property of Hart, and the plaintiff proposed to the defendant,- that if he would execute his note for the amount of Hart’s bid, he would receive it on his debt against Hart, and discharge his attachment, and the note was accordingly executed, payable to Hart’s order, and by him- indorsed to the plaintiff, and the attachment .dissolved.
It is not necessary for us to decide whether, from the facts reported in the exceptions, the plaintiff had absolutely the right to attach the horses as the property of Hart. If his right were a doubtful one, no principle of law is better settled than that the release of a doubtful right is a sufficient consideration to support a promise. Chitty on Contracts, p. 384, American Edition. Longridge v. Dorville, 5 B. & A. 117. Zane v. Zane, 6 Munf. R. 406.
The horses were bid off by Hart, in his own name, and he was ostensibly to be the owner of them. Whatever trust or secret understanding there might .have been between him and the defendant, it is evident that as it respects the plaintiff, he had at least a doubtful right to regard the horses as the property of Hart.
It is difficult to see what ground the defendant has to complain of fraud. He gave the note fully understanding the whole transaction between him and Hart, and though the plaintiff may have expressed an opinion to the defendant, that he could hold Baylies & Hart responsible for the whole amount of their receipt, in case ho gave the note, yet this can be but matter of opinion, about which the defendant, being privy to all the facts, could as well judge as the plaintiff. Besides, this question of fraud was submitted to the jury. The coúrt instructed the jury that the plaintiff was entitled to recover, unless he was guilty of fraud in procuring said note, by making false representations to the defendant as to holding Baylies & Hart *486responsible for the whole of said receipt, upon which the defendant relied.
In any view of the subject which we can take, we do not see that the defendant has any good ground to complain of the decision of the court below.
The judgment of the county court is, therefore, affirmed.